                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


In re: Oil Spill by the Oil Rig                  *          MDL No. 2179
       “Deepwater Horizon” in the Gulf           *
       of Mexico, on April 20, 2010              *          SECTION: J
                                                 *
         Applies to: All Cases.                  *          JUDGE BARBIER
                                                 *          MAGISTRATE SHUSHAN
*    *    *   *   *    *   *      *    *   *   * *


                                      PRETRIAL ORDER NO. 11

                           [CASE MANAGEMENT ORDER NO. 1]

         Considering the need for organization of this complex litigation, the submissions and

suggestions of counsel in connection with the initial Status Conference held on September 16,

2010, conferences held with Liaison Counsel on September 29, 2010 and October 14, 2010, the

Status Conference held on October 15, 2010, and the Manual for Complex Litigation, Fourth,

Sections 22.6, 22.61, 22.62, and 22.63, the Court adopts the following Case Management Order

No. 1. It is hereby ORDERED as follows:


I.       APPLICABILITY OF ORDER

         This Order shall govern all cases (1) transferred to this Court by the Judicial Panel on

Multidistrict Litigation, pursuant to its Order of August 10, 2010; (2) any tag-along actions
subsequently transferred to this Court by the Judicial Panel on Multidistrict Litigation pursuant

to Rule 7.4 of the Rules of Procedure of that Panel; and (3) all related cases originally filed in

this Court or transferred or removed to this Court. This Order does not supersede prior Pretrial

Orders issued in this proceeding, which shall remain in effect except to the extent inconsistent

with the provisions herein.

II.    FILING OF CASE MANAGEMENT ORDER NO. 1

       This Order shall apply to all cases removed to, or transferred to, this Court and cases

presently and subsequently filed in this Court that are within the subject matter of this MDL and

shall be deemed filed in each of these matters.

III.   PLEADING BUNDLES

       This proceeding is hereby separated into the following Pleading Bundles for purposes for

the filing of complaints, answers and any Rule 12 motions. The Pleading Bundles set forth in

this Order are provisional and may be modified on the Court’s own motion or for good cause

shown by any party.

       A.      Personal Injury and Death. Includes all personal injury and wrongful death

               claims resulting directly from the events of April 20, 2010. Such cases will be

               pled individually and shall not be included in any other Pleading Bundles or

               Master Complaints.




                                                                                           Page 2
B.   Private Individuals and Business Loss Claims. These Pleading Bundles will

     each be pled pursuant to Master Complaints as delineated below, and will include

     the following types of claims:

     B1.    Non-Governmental Economic Loss and Property Damages. This

            Pleading Bundle will include, inter alia, the following types of current and

            anticipated claims: (i) Robins Dry Dock claims; (ii) OPA claims; and (iii)

            state law claims, which will be set forth, for administrative purposes, in

            one or more administrative Master Complaints.

     B2.    RICO Claims. In light of determinations as may be made by the MDL

            Panel regarding the transfer and/or coordination of pending RICO actions,

            Plaintiffs Liaison Counsel shall confer with Defense Liaison Counsel and

            with the Court by December 15, 2010, regarding the consolidation and/or

            coordination of RICO pleadings.

     B3.    Post-Explosion Clean-Up Claims. This Pleading Bundle will include all

            claims related to post-explosion clean-up efforts and will be pled

            separately and uniformly in a Master Complaint, and such claims shall not

            be included in any other Pleading Bundles or Master Complaints.

     B4.    Post-Explosion Emergency Responder Claims. This Pleading Bundle

            will include all claims against the alleged owners and/or operators of

            rescue vessels that answered the Deepwater Horizon distress call and


                                                                                 Page 3
            responded to the emergency after the explosion.          Plaintiffs Liaison

            Counsel shall confer with counsel for the plaintiffs in any such actions, in

            order to determine whether such claims should be pursued further, by

            existing complaint(s), amended complaint(s), an administrative Master

            Complaint, or Consolidated Complaint.

C.   Public Damage Claims. These claims brought by governmental entities for,

     inter alia, loss of resources, loss of tax revenues, response costs and civil

     penalties shall not be included in any other Pleading Bundles or Master

     Complaints; however, counsel representing governmental entities shall meet and

     confer among themselves and with Plaintiffs’ Liaison Counsel to discuss the

     desirability of a Master Complaint for governmental claims. Plaintiffs’ Liaison

     Counsel shall thereafter discuss the desirability of a Master Complaint with

     Defense Liaison Counsel and report to the Court prior to the November 2010

     Status Conference.

D.   Injunctive and Regulatory Claims. These claims brought by private parties

     challenging regulatory action or authority and/or seeking injunctive relief will

     each be pled pursuant to Master Complaints as delineated below, and will include

     the following types of claims:

     D1.    Claims Against Private Parties. These claims will be pled separately and

            uniformly in a Master Complaint.


                                                                                 Page 4
           D2.    Claims Against the Government or any Government Official or

                  Agency. These claims will be pled separately and uniformly in a Master

                  Complaint.

      E.   Designation of Subsequently-Added Cases. All cases subsequently added to

           this proceeding as a tag-along action or by removal or transfer to or original filing

           with this Court shall be assigned to a Pleading Bundle, as necessary or

           appropriate, in accordance with the above.

IV.   TIMING FOR FILING OF PLEADING

      A.   Filing of Complaints. Master Complaints, as designated above, shall be filed by

           December 15, 2010. In existing cases for Pleading Bundles not subject to the

           filing of a Master Complaint, amended complaints, if any, must be filed by

           December 15, 2010, (or otherwise for good cause shown).

      B.   Defendants’ Responses. Defendants’ shall each file responses to the Master

           Complaints in Pleading Bundles B and D, and to the complaints or amended

           complaints in Pleading Bundles A and C not previously answered, by January 18,

           2011. If a Defendant files a motion under Rule 12(b) or 12(c) to a complaint or

           Master Complaint within Pleading Bundles B, C or D, no Answer need be filed

           by that Defendant until thirty (30) days after the Court has ruled on such motion.

           With respect to actions in Pleading Bundle A, an Answer to each complaint or

           amended complaint shall be filed by each named Defendant on or before March


                                                                                         Page 5
     18, 2011, regardless of whether any motions to dismiss are brought pursuant to

     Federal Rules of Civil Procedure 12(b)(1), 12(b)(6) or 12(c), with the exception

     that no answer will be due by a defendant asserting a Rule 12(b)(2) motion prior

     to resolution of such motion.

     Prior to the briefing and hearing of any Rule 12(b)(2) motions, the parties will be

     permitted to engage in discovery related to jurisdiction over any Defendant that

     has raised a jurisdictional challenge.

     Memoranda in Opposition to any Rule 12(b)(1), 12(b)(6) or 12(c) motions shall

     be filed by February 18, 2011. Reply Briefs shall be filed by March 18, 2011.

     The Court will set oral argument on such motions as soon thereafter as the Court

     deems appropriate.

     Any third-party complaints or cross-claims by Defendants named in the Pleading

     Bundle A actions must also be filed by March 18, 2011.

C.   RICO Pleadings. Plaintiffs Liaison Counsel shall confer with Defense Liaison

     Counsel and with the Court by December 15, 2010, regarding the deadlines for

     the filing of any RICO pleadings and responses thereto. No responsive pleading

     to any complaint alleging RICO claims shall be required pending further order of

     the Court.

D.   Claims in Transocean's Limitation Action. In the Transocean Limitation,

     Docket No 10-2771, which was transferred from the Southern District of Texas


                                                                                 Page 6
          by order of that Court dated August 16, 2010, all claims were ordered to be filed

          within said limitation, on or before November 15, 2010. Said Orders of the

          Southern District of Texas Court are hereby amended to extend said claims

          (monition) date to April 20, 2011.

          Transocean’s Rule 14(c) claims asserted in connection with the Limitation shall

          be asserted on or before February 18, 2011.

          Answer to Transocean’s Rule 14(c) claims shall be filed on or before March 18,

          2011, together with any cross-claims or other third-party complaints asserted by

          the Rule 14(c) Defendants in connection with the Limitation. Any answer or

          other responsive pleading to cross-claims or third-party complaints by Rule 14(c)

          Defendants in the Limitation shall be filed on or before April 20, 2011.

          All claims in the Limitation action are to be filed in member case 10-2771 as per

          the Court’s August 24, 2010 Order.


V.   DISCOVERY

     A.   Plaintiffs’ Initial Omnibus Requests. Based on the Court’s having granted

          Plaintiffs’ motion to lift stay for purposes of serving initial discovery [Doc 509],

          Plaintiffs are deemed to have served an initial set of Omnibus Requests for

          Production and/or Interrogatories on All Defendants [Doc 510-1] on October 15,

          2010.



                                                                                       Page 7
     The Defendants’ responses shall be due on or before November 15, 2010.

     On or before December 1, 2010, Defendants shall provide a description of all

     sources of electronic data which may have potentially relevant information, but

     which Defendants do not intend to search on the basis that such data is alleged to

     be not reasonably accessible due to undue burden or cost, (in accordance with

     Rule 26(b)(2)(B)).

     On or before December 31, 2010, Defendants shall provide privilege logs with

     respect to any documents withheld on the basis of attorney-client privilege or

     work product.

B.   Phase I Discovery.

     1.     Jurisdiction. In the event that any named Defendant challenges

            jurisdiction by motion pursuant to Rule 12(b)(2), discovery limited to

            jurisdictional issues versus any moving Defendant shall proceed

            expeditiously thereafter.   With respect to any defendant objecting to

            personal jurisdiction, the discovery obligations set forth herein will be

            imposed in the event that personal jurisdiction is established, to

            commence expeditiously upon order of the Court.

     2.     Casualty and Spill Liability, Limitation and Related Issues. Discovery

            will be focused on the activities and events leading up to and including

            April 20, 2010 Macondo well incident and resulting explosion, fire and


                                                                                Page 8
     loss of the rig. Discovery will also include discovery of issues relating to

     the cause or causes and extent of the associated oil spill, and the cause or

     causes of damages alleged to have resulted therefrom.

3.   Environmental Samples (and Related Issues).             In addition to the

     requests in Plaintiffs’ Initial Omnibus Discovery Requests, the parties

     anticipate that additional discovery relating to environmental sampling

     will be initially in the form of third-party subpoenas and/or FOIA requests

     directed primarily to U.S. and State Agencies.       Such discovery may

     commence immediately. The parties shall also meet and confer with one

     another and, to the extent appropriate, with third parties, regarding the

     preservation and/or testing of physical samples which have been collected

     and maintained, as well as broader first-party discovery regarding the

     environmental impacts of the spill. Such first-party (and/or third-party)

     discovery may also extend to general proximate cause issues relating to

     the extent and effects of the spill.

4.   Information Systems and Management Information Systems. Should

     Defendants object to any discovery requests propounded to them based

     upon claims of undue burden or that responsive information is not

     reasonably accessible, Plaintiffs may immediately thereafter commence

     discovery regarding such claims.


                                                                          Page 9
C.   Plaintiffs’ Initial Disclosures.      Plaintiffs Liaison Counsel shall confer with

     Defense Liaison Counsel and present to the Court an agreed (to the extent

     possible) one-page Plaintiff Profile Form (“PPF”) to be provided by counsel for

     Plaintiffs who have filed suit in the MDL on the later of (a) November 15, 2010,

     or (b) sixty days from the date of Removal or the filing of the Plaintiff’s

     Complaint.

     Plaintiffs’ Liaison Counsel may confer with BP Liaison counsel and the

     Administrators of the Gulf Coast Claims Facility (“GCCF”) regarding the

     feasibility   and/or   desirability   of   making   relevant   information    and/or

     documentation submitted by Plaintiffs who have filed actions in the MDL to the

     GCCF available to Defendants, (subject to appropriate confidentiality and privacy

     considerations), in order to complete the PPF and/or to facilitate other additional

     discovery as may be required over the course of the litigation.

D.   Written Discovery Requests. Written discovery requests, and responses thereto,

     shall be made in accordance with the Federal Rules of Civil Procedure, except

     that the parties will be allowed to propound up to fifty (50) Interrogatories to each

     Defendant without leave of Court.

     In addition to the Initial Omnibus Requests, Plaintiffs may serve initial written

     discovery requests related to the Casualty, Spill and Limitations issues on or

     before November 1, 2010. Defendants may also serve written discovery requests


                                                                                  Page 10
           relating to Phase I Discovery issues on one another.

           Defendants shall serve their responses to Plaintiffs’ and/or Defendants’ initial

           written discovery requests by December 1, 2010.

      E.   Fact Depositions Regarding Casualty, Spill, Limitation and Related Issues.

           Fact depositions regarding blow-out, spill, limitation and related issues may

           commence on or after January 18, 2011.

VI.   TEST CASES

      A.   OPA. By January 18, 2011, Plaintiffs Liaison Counsel shall confer with Defense

           Liaison Counsel and the Court regarding the potential identification of one or

           more cases brought against BP as the designated “responsible party” under the Oil

           Pollution Act of 1990 to serve as test cases for liability and damage issues. To the

           extent there is disagreement between Plaintiffs and the BP Defendants regarding

           the prevailing law and procedure applicable to the timing and scope of such OPA

           test cases, Plaintiffs’ Liaison Counsel shall submit a single memorandum and

           Counsel for BP shall submit a single memorandum setting forth each side’s

           position. The Court shall, if and as appropriate, issue a separate Scheduling Order

           for the discovery and trial of such test cases, with the Court having indicated its

           intent to schedule one or more OPA test cases for trial by June 2011.




                                                                                      Page 11
       B.      Personal Injury / Wrongful Death and Robins Dry Dock Test Cases
               Associated with the February 2012 Limitation/Liability and Test Case Trial.

               By May 2, 2011, the Plaintiffs Steering Committee shall identify one or more

               personal injury / wrongful death test cases designated for bench trial under Rule

               9(h) and one or more Robins Dry Dock test cases designated for bench trial under

               Rule 9(h) for the February 2012 trial of liability, limitation, exoneration and fault

               allocation, as well as a phase two trial in July of 2012 on the questions of

               damages and punitive damages, if available. Discovery with respect to the test

               cases will commence immediately thereafter, subject to a separate Scheduling

               Order.

VII.   STAY OF CLASS ACTION MOTION PRACTICE AND DEADLINES

       Local Rule 23.1 and Federal Rule 23 motion practice and discovery on class certification

issues is hereby stayed for all cases until further order of this Court. Defendants resrve the right

to seek a schedule for consideration of class certification motions should the Master Complaints

in any pleading bundles assert class certification claims.

VIII. CLARIFICATION OF PRESERVATION REQUIREMENTS

       Section 14 of PTO No. 1 is clarified to expressly compel the BP Defendants to ensure the

preservation of any and all documents, electronic data, and other information provided to, or

generated within, the Gulf Coast Claims Facility (“GCCF”), and the predecessor BP claims

apparatus.



                                                                                           Page 12
IX.    ANTICIPATED ADDITIONAL PRE-TRIAL ORDERS

       The parties shall meet to confer in good faith to negotiate the following joint and

stipulated, to the extent possible, pre-trial orders: (i) Order Relating to the Treatment of

Confidential Materials, (ii) Order Relating to the Treatment of Privileged Materials; (iii)

Deposition Protocol, (iv) Document Production Protocol, (v) E-Discovery Protocol, and (vi)

Protocol for the Service of Pleadings and Discovery, whether via Lexis-Nexis File & Serve or

otherwise. Such proposed orders shall be filed with the Court on or before November 1, 2010.

       In addition, the parties shall meet and confer regarding the desirability and feasibility of

an order facilitating the direct filing of actions into the MDL.

       Pre-Trial Order No. 9 governs the submission of time and expenses by attorneys who

may seek to make an application for common-benefit reimbursement and/or awards.

X.     FILING OF PLEADINGS

       All motions, requests for discovery or other pre-trial proceedings with respect to

plaintiffs shall be initiated by and/or coordinated through the Plaintiff Steering Committee

(“PSC”), to be filed by and through Plaintiffs’ Liaison Counsel. If the PSC does not support the

motion, discovery or other requested proceeding, then the moving or requesting plaintiff shall be

permitted to file such motion or request, but shall include a certificate of non-support.

XI.    TIMELINE

       For ease of reference, the deadlines contained herein are summarized in the Timeline

                                                                                            Page 13
attached as Exhibit “A” hereto.

XII.   SUPPLEMENTATION AND AMENDMENTS TO THIS ORDER

       This Order may be amended by Order of the Court in the interests of justice and/or in the

event that Congress legislates or directs amendments regarding any issue (including, but not

limited to, the availability of an exoneration/limitation defense) that affects any portion of the

Deepwater Horizon litigation.

       Further, the provisions of this Order are provisional and may be modified on the in the

interests of justice, expedience or judicial economy on Court’s own motion or motion by the

parties for good cause shown.

       New Orleans, Louisiana this _____
                                   19th day of October, 2010.




                                     ______________________________________
                                     CARL J. BARBIER
                                     UNITED STATES DISTRICT JUDGE




                                                                                         Page 14
                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


In re: Oil Spill by the Oil Rig Deepwater     * MDL No. 2179
Horizon in the Gulf * of Mexico, on April 20, *
2010                                          * SECTION: J
                                              *
Applies to: All Cases.                        * JUDGE BARBIER
                                              *
                                              * MAGISTRATE SHUSHAN

***************************


                                  TIMELINE

                          Case Management Order No. 1

                                  Exhibit “A”
DATE             DEADLINE / EVENT

                 Meet & Confer regarding Pre-Trial Orders (confidentiality, privilege, deposition
                 protocol, document production protocol and e-discovery protocol, direct filing,
                 etc)

                 Meet & Confer regarding One-Page Plaintiff Profile Form (PPF) which may be
                 submitted by Counsel in lieu of Rule 26(a) Disclosures. Plaintiff and Defense
                 Liaison Counsel may confer with GCCF Administrators Regarding Feasibility of
                 Providing PPF Information

11-1-2010        Submit Proposed PTOs

11-1-2010        Plaintiffs’ Initial Written Phase I Discovery including discovery relating to
                 casualty and/or ensuing spill, as well as environmental sampling and testing,
                 personal jurisdiction, MIS/IT/IS, and general proximate cause issues relating to
                 OPA cases. Defendants may serve written discovery upon other defendants
                 relating to casualty and/or ensuing spill after this date.

11-1-2010         MIS 30(b)(6) Depositions May Begin (as necessary)

11-15-2010       Defendants Responses to Plaintiffs’ Initial Omnibus Discovery Requests on All
                 Defendants

11-15-2010       Counsel for Plaintiffs with Suits Filed Serve One-Page PPF in Lieu of Initial
                 Disclosures
                 (Or 60 Days After Filing or Removal, whichever is Later)

12-1-2010        Defendants’ Responses to Initial Written Discovery Served, Identification of the
                 Sources of E-Data Not Produced Due to Alleged “Inaccessibility” or other Undue
                 Burden or Cost, but Which May Include Evidence Relevant to these MDL
                 Proceedings.

12-15-2010       File Master Complaints (Bundles B1, B3 and D)

12-15-2010       Status Conference relating to RICO cases and potential Master Complaint for
                 RICO cases

12-31-2010       Defendants’ Privilege Logs served on Plaintiffs

1-18-2011        Rule 12 Motions or Answers to Complaints (Bundles B, C and D) 1

1-18-2011         Answers or Rule 12(b)(2) Motions (if any); Answers and Rule 12(b)(6) Motions

1
 Any jurisdictional discovery arising from Rule 12(b)(2) motions that may be filed will be expeditiously dealt with
by the parties through Liaison Counsel.
             (if any) (Bundle A)

1-18-2011    Status conference, preceded by meet and confers to discuss identification of OPA
             Test Cases vs. BP and to discuss scheduling order/trial of same; in advance of
             such status conference, Defense Liaison will furnish a single memorandum and
             Plaintiffs Liaison shall furnish a single memorandum discussing their view of
             what the procedure and law would be for such OPA test cases.

1-18-2011    Fact Discovery Depositions on Casualty and/or Ensuing Spill Commence

2-18-2011    Oppositions to Rule 12 Motions to Dismiss

2-18-2011    Transocean Rule 14(c) Tenders or Claims in the Limitation

3-18-2011    Answer, Cross-Claims and Third-Party Complaints by 14(c) Defendants in the
             Limitation and/or Defendants in the Bundle A Cases

3-18-2011    Reply Briefs in Support of Motions to Dismiss

4-20-2011    Deadline for answers and responsive pleadings to cross-claims and third-party
             actions by Rule 14(c) Defendants in the Limitation Action and Defendants in
             the Bundle A Cases

4-20-2011    Monition Date (re Limitation)
             (including deadline for BP to file claim in
             Limitation and/or other cross-claim and/or third-
             party complaint seeking any subrogation,
             contribution and/or indemnity under OPA, per
             contract, or other applicable law)

5-2-2011     Identify one or more PI/Wrongful Death Limitation action cases and Robins Dry
             Dock cases filed in EDLA and designated for Bench trial under Rule 9(h) for
             February 2012 Trial of Liability, Limitation, Exoneration and Fault allocation,
             and July 2012 trial of Damages.

8-15-2011    Expert Reports served by Limitation action parties with burden of proof on
             negligence and unseaworthiness

9-15-2011    Expert Reports from Vessel Owner / Petitioner in Limitation

10-17-2011   All February 2012 Trial Defendants, 14(c) Defendants, and/or Third-Party
             Defendants to serve expert reports

11-15-2011   Rebuttal Expert Reports for the February 2012 Trial
11-16-2011 Depositions of All Experts for February 2012 Trial
thru 1-15-2012

2-1-2012           Daubert Motions for February 2012 Trial (if any)

2-1-2012           Pre-Trial Stipulation, including Witness and Exhibit Lists, and Other Pre-Trial
                   Motions for February 27, 2012 Trial

2-3-2012           Final Pre-Trial Conference for February 27, 2012 Trial

2-27-2012          Trial of Liability, Limitation, Exoneration and Fault Allocation

                   Additional Discovery, Expert Discovery, and Motion Practice Relating to July
                   2012 Trial, as needed, and/or to be established under separate Scheduling Order

7-16-2012          Trial of Damages for selected Limitation / Test Case PI/Death and Robins Dry
                   Dock Claimants, Entitlement to Punitive Damages,2 and Amount of Punitive
                   Damages, if available.




2
 Plaintiffs Liaison Counsel shall confer with Defense Liaison Counsel and the Court to determine whether the issue of
entitlement to punitive damages should be included within the February 2012 trial.
